Citation Nr: 1715470	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Board remanded the claim to afford the Veteran a VA compensation examination.  (The Board also concurrently denied his claims of entitlement to service connection for bilateral hearing loss, tinnitus and a back disorder and for increased ratings for bunions on each foot.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that a chronic neck disorder was initially noted many years after service discharge and is not related to service or to a disease or an injury of service origin, and cervical degenerative disc disease (DDD) is not shown within one year of service discharge.


CONCLUSION OF LAW

Service connection for a neck disorder is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309(a)-including arthritis-service connection may also be established by showing continuity of symptoms.  38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

In addition, certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) show that he reported a history of recurrent back pain on enlistment in July 1976 and his report of medical examination for enlistment is silent with regard to findings of a cervical spine disorder (the examiner noted a finding of mild moderate lumbar dextro-scoliosis).   These records show that the Veteran sought treatment for complaints of "[hiccups] and burning in center of chest, pain in back of neck, increase on eating."  The assessment was hyperacidity and the treatment plan included instructing the Veteran to control his eating habits.  His service separation examination report is silent as to complaints or findings of neck impairment.  

Review of the record shows that the Veteran's initial post-service treatment for neck complaints was in December 2010, when he complained of a one week history of neck pain and no history of injury.  A December 2010 cervical spine X-ray report showed mild to moderate DJD (degenerative joint disease) at C4-C5.  

A January 2015 VA neck examination report shows review of the Veteran's STRs and post-service medical records and notes that he reported "the onset of neck problems when he got out of the service in 1979.  It was a gradual onset.  No injury."  After examination and interview of the Veteran and review of his medical records, the examiner opined that "[g]iven the absence of any treatment for the Veteran's neck until 2010 and the absence of mention of neck problems in his STR (the neck is mentioned in 10/77, but this seems to be part of his 'hyperacidity'), it is my opinion, to a reasonable degree of medical certainty that his neck problems are not caused by or related to his time in service."  

Based on the foregoing, it is not in dispute that the Veteran now has a neck disorder, to include arthritis (DDD/DJD).  It is also not in dispute that he complained of neck pain in service in connection with an assessment of hyperacidity.  However, the record shows that the Veteran's hyperacidity and resulting neck pain in service apparently resolved.  Specifically, although he complained of neck pain (associated with hyperacidity) in service in October 1977, he sought no subsequent follow-up treatment and the initial post service treatment is not until December 2010, over 27 years after service discharge.  To the extent that the Veteran attempts to support his claim of service connection for a neck disability by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be self-serving, inconsistent with contemporaneous clinical data, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

There is no evidence that degenerative arthritis of the cervical spine was manifested in the first post-service year.  The initial post-service record of neck complaints was in December 2010, when X-ray examination showed DJD at C4-C5.  Consequently, service connection for a neck disorder on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the cervical spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's neck disorder may otherwise be related to his remote service (to include a complaint of neck pain in October 1977 noted therein).  Whether there is a nexus between a current neck disorder, such as DJD at C4-C5, and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise, which the Veteran has not been shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Veteran's opinions that his neck disorder is related to his complaint of neck pain in service are merely lay speculations and are not competent evidence.  They are without probative value in this matter. 

In fact, there is nothing in the Veteran's post-service treatment records (other than his own reports) that relates his neck disorder to his service.  Thus, the only competent, and adequate, opinion that directly addresses whether there is a nexus between the Veteran's current neck disorder and his service is the opinion of the January 2015 VA examiner to the contrary.  The January 2015 examiner expressed familiarity with the record, addressed the Veteran's competent allegations of ongoing neck complaints since service and provided a clear explanation of rationale.  He explained that the documented neck complaint in service resolved without complications, and pointed to the clinical data to support that finding.  He also noted the initial post-service neck treatment many years after service discharge.  As this opinion is by a medical provider, reflects familiarity with the entire record, and includes rationale with citation to supporting factual data, it is probative evidence in the matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  Because there is no probative evidence to the contrary, much less of equal or greater value, the Board finds this medical opinion persuasive and, indeed, sufficient to refute the Veteran's lay testimony to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's current neck disorder and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a neck disorder, and the claim must be denied.



ORDER

Service connection for a neck disorder is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


